Citation Nr: 0302488	
Decision Date: 02/10/03    Archive Date: 02/19/03

DOCKET NO.  00-22 777A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased disability rating for 
post-operative lumbosacral strain with degenerative disc 
disease of L5-S1, currently evaluated as 60 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel





INTRODUCTION

The veteran served on active military duty from April 1979 to 
April 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.  In that decision, the RO, in 
pertinent part, denied the issue of entitlement to a 
disability evaluation greater than 60 percent for the 
service-connected residuals of post-operative lumbosacral 
strain with degenerative disc disease of L5-S1.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained.  

2.  The veteran's service-connected post-operative 
lumbosacral strain with degenerative disc disease of L5-S1 is 
manifested by complaints of constant low back pain radiating 
to his right lower extremity, with objective evaluation 
findings of a positive contralateral straight leg raising 
test; 2+ Achilles tendon reflexes without patellar reflexes 
bilaterally; decreased sensation of the lower extremities, 
and alternating-sides limp.  


CONCLUSION OF LAW

The criteria for a disability rating greater than 60 percent 
for the service-connected post-operative lumbosacral strain 
with degenerative disc disease of L5-S1 have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.321(b)(1) (2002); and 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (effective prior to, and since, September 23, 
2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that there was a substantial 
change in the law during the pendency of this claim.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  In particular, 
this law redefines the obligations of VA with respect to the 
duty to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2002).  See also, 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and to complete his claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)); and Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In the October 2000 statement of the case 
and the May 2002 supplemental statement of the case, the RO, 
along with the Board in an October 2002 letter, informed the 
veteran and his representative of the provisions of the VCAA, 
the old and revised criteria used to adjudicate his increased 
rating claim, as well as the type of evidence needed to 
substantiate this issue.  Initially, although the veteran 
requested a personal hearing before a local hearing officer, 
he failed to report to the hearing scheduled in January 2001.  
Additionally, in August 2001, the veteran stated that he had 
not received any pertinent private medical treatment and that 
his only relevant medical care occurred at the VA Medical 
Center in Memphis, Tennessee.  Most recently, the veteran 
failed to respond to the Board's October 2002 letter.  As 
such, VA has no outstanding duty to inform the veteran that 
any additional information or evidence is needed.  

Furthermore, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  A review of 
the claims folder indicates that the RO has obtained all 
available service medical records and post-service medical 
reports adequately identified by the veteran.  Further, in 
October 2001, the veteran was accorded a pertinent VA 
examination.  Consequently, the Board finds that VA has met 
the requirements of the VCAA and its implementing 
regulations.  

In this regard, the Board notes that further review of the 
veteran's claims folder indicates that, although the veteran 
reported to the VA spine examination scheduled in October 
2001, he failed to report to the specialized neurological 
evaluation subsequently scheduled in March 2002.  The purpose 
of this additional testing was to determine the cause of the 
veteran's low back complaints, including low back pain, 
radiating left lower extremity pain and numbness, bowel and 
bladder incontinence, and an inability to ambulate secondary 
to weakness of the extremities.  The veteran has offered no 
explanation as to the reason for his failure to report to 
this specialized examination.  

With regard to the veteran's failure to report to the 
specialized neurological examination in March 2002, the Board 
notes that the United States Court of Appeals for Veteran's 
Claims (Court) has held that VA's duty to assist is not a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where his own 
actions are essential in obtaining the putative evidence.  
Wood v. Derwinski, 1 Vet.App. 191 (1991); Hayes v. Brown, 
5 Vet.App. 60, 68 (1993).  As such, the Board will proceed to 
address the veteran's increased rating claim based upon a 
complete and thorough review of the evidence currently 
associated with his claims folder.  

Factual Background

The service medical records indicate that, in May 1979, the 
veteran injured his lumbar spine when he fell and hit the 
corner of a sidewalk.  Initial x-rays showed a fractured 
right lateral process of the 3rd lumbar vertebrae.  
Subsequent x-rays taken several days later failed to reveal 
any evidence of an acute fracture of the 2nd, 3rd, or 4th 
vertebral bodies.  Radiographic films also showed mild 
s-shaped scoliosis.  No nerve or artery involvement was 
found.  Acute lumbosacral strain was diagnosed.  

The veteran continued to be treated for low back pain through 
December 1979.  Additionally, in July 1979, acute muscle 
spasm and possible sciatica were assessed, and, in August 
1979, functional low back pain with no objective findings was 
noted.  In October 1979, an examining physician provided an 
impression of subjective low back pain with essentially no 
objective findings.  A limited bone scan completed in the 
same month was negative for pathology with no evidence of 
increased radiopharmaceutical uptake in the pelvis or the 
lower back.  This test did reveal scoliosis at the L1 and L2 
areas with a convexity to the left.  In November 1979, an 
examiner determined that the veteran's low back condition had 
a large subjective component with minimal objective findings.  
Also, another examiner explained that the normal EMG findings 
shown in that same month did not necessarily rule out 
lumbosacral radiculopathy.  

According to a December 1979 Medical Board Report, the 
veteran's low back pain was incurred in the line of duty 
(from a cause which was incident to service) in approximately 
May 1979 and did not exist prior to entry to active duty.  
The veteran was found to have received the maximum hospital 
benefit for this symptomatology.  The report of the 
separation examination subsequently conducted in February 
1980 also noted the veteran's low back pain.  

In March 1980, the veteran was admitted to the VA Medical 
Center (VAMC) in North Little Rock, Arkansas as a transfer 
from military service.  A physical examination was 
unremarkable except for the veteran's complaints of low back 
pain.  X-rays taken of the veteran's lumbar spine were 
normal.  An evaluation by the Orthopedic Clinic resulted in 
an impression of point tenderness over the posterior superior 
iliac spine.  No recommendations were made.  The veteran was 
discharged in June 1980 with diagnoses of schizophrenia, 
paranoid type, and low back pain.  

In May 1980, the veteran was underwent a VA examination.  
According to the report of this evaluation, the examiner 
observed that the veteran guarded his back considerably 
during the range of motion testing but that he bent his 
lumbar spine "a lot more" when he dressed and undressed.  
In addition, the examiner noted that the veteran's lower 
extremity reflexes were sluggish at the knee and ankles and 
that a pinwheel evaluation of his lower extremities for any 
nerve root compression was not conclusive because he provided 
different answers every time that the different dermatome 
segments were checked.  X-rays taken of the veteran's 
lumbosacral spine were normal.  The examiner concluded that 
the veteran had a traumatic injury (based on his military 
medical records) with an inadequate physical examination due 
to his overwhelming psychiatric disorder.  

In July 1980, the veteran underwent a VA orthopedic 
examination, at which time he complained of constant back 
pain.  He reported that he cannot sleep or walk.  He denied 
taking any medication for his back symptoms.  A physical 
examination demonstrated an intentional antalgic gait on the 
right, a slight list of the trunk to the left, right 
paravertebral muscles which were somewhat more prominent than 
the left, guarded movements with motions through a 40 percent 
range in all planes, no sciatic notch or nerve tenderness, a 
right calf which was one-half inch less in circumference than 
the left, intact knee and ankle jerks, numbness in the entire 
right leg to pin scratch, no weakness to manual testing of 
the toe flexion and extension, the ability to heel walk 
satisfactorily, an inability to toe walk due to back pain, 
negative straight leg raising test and provocative straight 
leg raising test, negative LaSegue's sign, negative sciatic 
nerve stretch test, intact deep tendon reflexes, and no 
neurological deficit.  X-rays taken of the veteran's lumbar 
spine showed well-maintained intervertebral disc spaces and a 
list to the left of his lumbar spine.  The examiner 
recommended tomograms of the isthmus of L5 to determine 
whether there was a lytic defect in this area.  

Based on this service, and post-service, medical evidence, 
the RO, by a November 1980 rating action, granted service 
connection for musculoskeletal back pain of undetermined 
etiology.  In addition, the RO awarded a 40 percent 
evaluation to this disability, effective from April 1980.  

A November 1982 VA examination provided finding of a "pretty 
consistent" pattern of diminished sensation of nerve root 
L5-S1 on the right, a provocative straight leg extension 
which produced distress on the right at 30 degrees and 
distress in the low back on the left at 50 degrees, and a 
positive Patrick's Test on the right.  X-rays taken of the 
veteran's lumbar spine showed mild scoliosis with no 
significant radiographic abnormality.  The examiner 
concluded, in pertinent part, that there was a clinical 
suggestion of lumbar disc disease involving L5-S1.  

Based on this additional medical evidence, the RO, by a 
December 1982 rating action, redefined the veteran's 
service-connected low back disability as degenerative disc 
disease at L5-S1.  However, the RO confirmed the previously 
assigned evaluation of 40 percent for the veteran's low back 
disability.  

Subsequently, in December 1984, the veteran underwent a VA 
orthopedic examination, at which time he complained of back 
pain as well as a burning sensation in the posterior aspect 
of both of his calves (with the right side worse than the 
left side).  At the time of the evaluation, the veteran wore 
a lumbosacral corset.  A physical examination of the 
veteran's lumbar spine demonstrated no list or scoliosis or 
paraspinal muscle spasm or areas tender to palpation; flexion 
to 65 degrees with complaints of back pain; active 
hyperextension to minus 5 degrees with no back complaints; no 
gluteal atrophy or sciatic nerve or notch tenderness; 
depressed but equal knee and ankle jerks bilaterally; 
negative provocative straight leg raising on the left; 
provocative straight leg raising on the right which included 
extension of the right knee to within 30 degrees of complete 
extension (which produced complaints of back pain); no 
weakness of the anterior tibialis, extensor hallucis longus, 
short toe flexors, or peroneals on either side; and equal 
measurements of both thighs and of both calves.  

X-rays taken of the veteran's lumbar spine showed normal 
alignment, open sacroiliac joints, well-maintained integrity 
of the intervertebral disc spaces at all levels without any 
evidence of osteophyte formation at any level, and no 
spondylolysis or spondylolisthesis.  The examiner provided an 
impression of lumbosacral strain.  

In February 1985, the RO considered this additional evidence.  
Based on the relative negative examination findings as well 
as the impression provided by the examiner, the RO 
recharacterized the veteran's service-connected low back 
disability as lumbosacral strain and decreased the evaluation 
assigned to this disorder from 40 percent to 20 percent, 
effective from December 1984.  

Thereafter, in November 1987, the veteran underwent a VA 
examination, at which time he complained of a continuous dull 
back pain.  He reported that his back pain radiates down both 
of his legs to his feet and that he experiences "a lot" of 
paresthesias and burning pains in his legs.  A physical 
examination demonstrated a very flat lumbar spine, small 
erector muscles (apparently from lack of use), no motion in 
the lumbar vertebrae on flexion of back, flexion of the hips 
approximately 60 percent of normal, numbness in the L3 
distribution across the anterior thighs to pinprick, 
diminished knee jerks at a trace to 1+, diminished ankle 
jerks at a trace to 2+, no asymmetry elicited on muscle 
testing, no specific dermatomal weakness or sensory changes 
except for paresthesias.  

In January 1988, the RO considered this additional evidence.  
Based on the positive examination findings, the RO granted an 
increased disability rating for the veteran's 
service-connected lumbosacral strain from 20 percent to 
40 percent, effective from November 1987.  

Subsequently, between April and May 1999, the veteran 
received outpatient treatment for right S1 radiculopathy.  In 
May 1999, he underwent a right L5-S1 microdiskectomy and 
foraminotomy of the right S1 root.  His post-operative 
diagnosis was lumbar radiculopathy from a herniated disc.  

In August 1999, the veteran underwent a VA spine examination, 
at which time his chief complaint was low back and right leg 
pain.  A physical evaluation demonstrated flexion of 
45 degrees, lateral bending to 10 degrees on each side, 
rotation of 45 degrees on each side, zero degrees of 
extension, a well-healed midline scar over the lower lumbar 
vertebra, midline tenderness over the lower lumbar vertebra, 
mildly tender paraspinous musculature, a mildly tender 
sacroiliac joint on the right (nontender on the left), 
nontender trochanter, positive straight-leg raising on the 
right, a positive contralateral straight-leg raise with 
radicular symptoms on the right, global weakness on the right 
lower extremity that was not in the anatomic distribution of 
any particular nerve root, complaints of pain with any motor 
testing of the right lower extremity, 5/5 motor strength of 
all muscles groups of the left lower extremity, normal 
sensory evaluation of the left lower extremity, global 
decreased sensation of the entire right lower extremity (with 
the ability to feel a touch in all distributions), an 
inability to elicit deep tendon reflexes at the knees or 
ankles bilaterally (secondary to the veteran's agitation), an 
inability to walk, a negative Babinski test, and no clonus.  
The examiner stated that the motor evaluation was extremely 
difficult to perform.  X-rays taken of the veteran's lumbar 
spine showed a laminotomy at L5 along with disc space 
narrowing at L5-S1.  

The examiner assessed degenerative disc disease of L5-S1 with 
radicular symptoms of the right lower extremity.  In 
addition, the examiner explained that the veteran had 
significant back pain and significant radicular symptoms of 
the right lower extremity as evidenced by his right 
straight-leg raise and contralateral straight-leg raising.  
The examiner also noted that specific weakness was not 
possible to determine due to the veteran's inability to 
cooperate secondary to agitation and pain.  The examiner 
expressed his opinion that, although he had significant back 
pain with radicular symptoms, he should be ambulatory with 
assistive devices and should not be permanently confined to a 
wheelchair.  

In a separate addendum dated on the same day as the 
examination, the examiner stated that the veteran did not 
have any loss of use of his left lower extremity.  The 
examiner also noted that he could not make a determination as 
to whether the veteran had loss of use of his right lower 
extremity because he was not cooperative with the motor 
evaluation.  However, the examiner expressed his opinion 
that, even if the veteran had some loss of use of his right 
lower extremity, such loss should not have been to such an 
extent as to require the use of a wheelchair.  The examiner 
specifically stated that the veteran should have been 
ambulatory with a walker at most.  The examiner recommended 
further delineation of any possible neurological deficit with 
nerve conduction studies of the lower extremities and 
Gadolinium enhanced magnetic resonance imaging.  

In November 1999, the RO considered this additional medical 
evidence.  In pertinent part, the RO redefined the veteran's 
service-connected low back disability as post-operative 
lumbosacral strain with degenerative disc disease at L5-S1 
and awarded an increased rating from 40 percent to 60 percent 
for this disorder, effective from April 1999.  

The veteran's post-operative lumbosacral strain with 
degenerative disc disease at L5-S1 remains evaluated as 
60 percent disabling.  In June 2000, the veteran filed his 
current claim for an increased rating for this 
service-connected disability.  

Pertinent medical evidence received during the present appeal 
includes a September 1994 VA report of neurological testing.  
This record indicates that the veteran had a normal motor, 
sensory, and needle EMG evaluation of the muscles of his 
lower extremities and paraspinal.  In addition, VA outpatient 
treatment records reflect approximately monthly treatment for 
low back pain and right S1 radiculopathy between April and 
November 1999.  

In December 1999, the veteran was hospitalized at a VA 
medical facility for several days for psychiatric treatment.  
During this time, he also complained of back pain.  A 
physical examination conducted during this hospitalization 
demonstrated intact cranial nerves, grossly intact sensory 
and motor skills, poor or non-existent hip flexion, unsteady 
gait due to back injury, and patella reflexes which were 
1+ bilaterally.  

According to a report of a VA spine examination conducted in 
August 2000, the veteran complained of constant radiating low 
back pain.  A physical examination demonstrated flexion to 
90 degrees, no extension, lateral bending to 10 degrees, 
rotation to approximately 10 degrees, tenderness to palpation 
of the lumbar spine and paraspinus muscles bilaterally, 
negative straight leg raising on the right, and a positive 
contralateral straight leg raising test.  Neurologically, the 
veteran stated that he could not feel light touch at all in 
his entire leg in any dermatomal distribution on the right 
and that he could feel light touch on his left leg.  The 
examiner noted that muscle strength testing was very limited 
secondary to cooperation.  Specifically, this evaluation 
demonstrated 5/5 strength on the left; varying strength of 
3/5 and 4+/5 throughout the musculature including hip 
flexors, quads, hamstrings, anterior tib, gastroc soleus 
complex, EHL, and peroneals on the right; symmetrical 
reflexes of 2+; no clonus; and no Babinski reflex.  The 
examiner noted that he could not elicit a specific dermatomal 
or myotomal distribution.  

X-rays taken of the veteran's lumbar spine showed no 
abnormality except for some mild degenerative changes 
consistent with his age.  In addition, the examiner noted 
that a magnetic resonance imaging report dated in November 
1999 reflected post-operative changes on the right side of 
L5-S1 with edema and enhancement but with no evidence of a 
re-herniated disc.  

The examiner diagnosed low back and right leg pain with no 
specific anatomical distribution and recommended EMG and 
nerve conduction velocity study tests to determine if the 
veteran is actually having any sort of neurological 
impairment.  The examiner explained that, although he could 
not elicit any neurological impairment on the current 
examination and the most recent magnetic resonance imaging 
completed on the veteran's lumbar spine did not show a 
recurrence of a herniated disc, the veteran had a positive 
contralateral straight leg raise test which, as the examiner 
noted, was "usually very specific for a herniated disc."  

In June 2001, the veteran was hospitalized at a VA medical 
facility for several days for psychiatric treatment.  During 
this time, he also complained of back pain.  A physical 
examination conducted during the hospitalization demonstrated 
+2 pulses throughout, grossly intact cranial nerves II-XII, 
and no cyanosis or clubbing of the extremities.  

In October 2001, the veteran underwent another VA spine 
examination, at which time he complained of radiating low 
back pain, bowel and bladder incontinence, and an inability 
to ambulate secondary to weakness of the extremities.  The 
examiner noted that, although the veteran arrived for the 
examination in a wheelchair and would not ambulate due to 
weakness, he did have a cane with which he ambulated to the 
VA Medical Center that morning.  Upon encouragement and 
coaxing, the veteran left his wheelchair and tried to 
ambulate.  The examiner noted that the veteran had an 
uncoordinating gait with a limp that changes sometimes to the 
left and sometimes to the right.  

A physical examination of the veteran's lower extremities 
demonstrated waxing and waning as well as changing weakness 
with cogwheel-type motion bilaterally, decreased sensation in 
the entire left lower extremity, no clonus, 2+ Achilles 
tendon reflexes without patellar reflexes bilaterally, 
complaints of pain with any motion or touching of the left 
lower extremity, complaints of low back pain with movement of 
any part of the left lower extremity (even the great toe), 
and no muscle atrophy on the left side when compared to the 
right side.  The examiner noted that the range of motion 
could not be determined because the veteran would not allow 
full range of motion of his joints.  The veteran complained 
of severe pain with very minimal motion of any part of his 
lower extremities, especially on the left side.  

X-rays taken of the veteran's lumbar spine showed an L5 right 
laminectomy.  In addition, the examiner noted that the 
magnetic resonance imaging previously completed in 1999 
provided evidence of post-operative changes with no cord 
compression.  

The examiner concluded that the examination did not "point 
to a single anatomic pathology" but that the veteran's 
complaints "could possibly be related to another disc 
herniation."  Consequently, the examiner recommended that 
the veteran undergo further evaluation at the Neurosurgery 
and Psychiatric Clinics.  

In March 2002, the veteran was scheduled for a VA spine 
examination.  However, he failed to report to this 
evaluation.  

Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2002).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Although a review of the recorded history 
of a disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2002).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2002).  

Before specifically addressing the question of the rating 
assigned to the veteran's service-connected low back 
disability, the Board acknowledges that the schedular 
criteria by which intervertebral disc syndrome is rated 
changed during the pendency of the veteran's appeal.  See 
67 Fed. Reg. 54345-54349 (August 22, 2002) (effective 
September 23, 2002) to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  Therefore, adjudication of an 
increased rating claim for the service-connected 
post-operative lumbosacral strain with degenerative disc 
disease at L5-S1 must also include consideration of both the 
old and the new criteria.  Karnas v. Derwinski, 
1 Vet.App. 308 (1991).  This rule of adjudication requires 
that the criteria most favorable to the veteran's claim be 
used.  Id.  

According to the criteria in effect prior to September 23, 
2002, evidence of pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the disease disc with little intermittent 
relief warranted the assignment of a 60 percent disability 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  
An evaluation greater than 60 percent was not assignable 
under this Diagnostic Code.  Id.  

According to the new schedular requirements, which became 
effective on September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated based upon 
either the total duration of incapacitating episodes over the 
past 12 months or a combination under § 4.25 of separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293, 
effective September 23, 2002.  Specifically, evidence of 
incapacitating episodes having a total duration of at least 
six weeks during the past twelve months warrants the 
assignment of a 60 percent disability rating.  Id.  

For purposes of evaluations under 5293, an incapacitating 
episodes is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  38 C.F.R. § 4.71a, Note 1 following Diagnostic 
Code 5293, effective September 23, 2002.  

With regard to evaluations on the basis of chronic 
manifestations, orthopedic disabilities are evaluated using 
the rating criteria for the most appropriate orthopedic 
diagnostic code or codes.  Neurologic disabilities are 
evaluated separately using the rating criteria for the most 
appropriate neurologic diagnostic code or codes.  38 C.F.R. 
§ 4.71a, Note 2 following Diagnostic Code 5293, effective 
September 23, 2002.  

If intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, each segment is evaluated on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  38 C.F.R. § 4.71a, 
Note 3 following Diagnostic Code 5293, effective 
September 23, 2002.  

Further, the Board notes that, although regulations recognize 
that a part which becomes painful on use must be regarded as 
seriously disabled, see 38 C.F.R. §§ 4.40 and 4.45, these 
provisions are qualified by specific rating criteria 
applicable to the case at hand.  To the extent that the 
recurring attacks, or incapacitating episodes, of 
intervertebral disc syndrome include limitation of motion of 
the lumbar spine, the provisions of Diagnostic Code 5293 
contemplate limitation of motion of the lumbar spine.  
Application of the precepts enunciated in DeLuca v. Brown, 
8 Vet. App. 202 (1995) require that problems such as pain on 
use be specifically considered when evaluating the veteran's 
disability.  Specifically, when a Diagnostic Code provides 
for compensation based on limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered, and the examinations upon which rating decisions 
are based must adequately portray the extent of the 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Id.  See also, 
38 C.F.R. § 4.59 (2002).  

Throughout the current appeal, the veteran has asserted that 
his service-connected post-operative lumbosacral strain with 
degenerative disc disease at L5-S1 is more severe than the 
current 60 percent evaluation indicates.  In particular, he 
has cited constant low back pain radiating to his right lower 
extremity.  He has maintained that, as a result of this 
radiculopathy, he cannot use his right foot to drive a car or 
to walk and he cannot sleep.  

The veteran's descriptions of this service-connected 
pathology are deemed to be competent evidence.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Importantly, however, 
the veteran's descriptions of his service-connected low back 
disability must be considered in conjunction with the 
clinical evidence of record as well as the pertinent rating 
criteria.  

The evidence of record indicates that the veteran's 
service-connected post-operative lumbosacral strain with 
degenerative disc disease at L5-S1 is manifested by 
complaints of constant low back pain radiating to his right 
lower extremity, with objective evaluation findings of a 
positive contralateral straight leg raising test; no clonus; 
2+ Achilles tendon reflexes without patellar reflexes 
bilaterally; no Babinski reflex; an undetermined full range 
of motion (due to the veteran's refusal to allow full range 
of motion testing of his joints); muscle strength testing was 
very limited secondary to cooperation (with 5/5 strength on 
the left and varying strength of 3/5 and 4+/5 throughout the 
musculature including hip flexors, quads, hamstrings, 
anterior tib, gastroc soleus complex, EHL, and peroneals on 
the right); no single anatomic pathology or specific 
dermatomal or myotomal distribution associated with 
complaints of weakness, decreased sensation of the lower 
extremities, and alternating-sides limp; no muscle atrophy on 
the left side when compared to the right side; and no 
radiographic evidence of a re-herniated disc or cord 
compression.  

The Board acknowledges the veteran's complaints of radiating 
low back pain as well as the objective examination findings 
of a positive contralateral straight leg raising test, no 
clonus, 2+ Achilles tendon reflexes without patellar reflexes 
bilaterally, and no Babinski reflex.  Significantly, however, 
available medical evidence has also specifically demonstrated 
no single anatomic pathology or specific dermatomal or 
myotomal distribution associated with complaints of weakness, 
decreased sensation of the lower extremities, and 
alternating-sides limp; no muscle atrophy on the left side 
when compared to the right side; and no radiographic evidence 
of a re-herniated disc or cord compression.

The current 60 percent rating for the veteran's 
service-connected low back disability is the highest rating 
allowed under the pertinent regulatory requirements in effect 
prior to September 23, 2002.  See, 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002) (which stipulates that a 
60 percent disability rating requires evidence of pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief).  A higher rating 
cannot be awarded under the "old" version of Diagnostic 
Code 5293.  Id.  

Additionally, a disability evaluation greater than current 
60 percent is not warranted under the "new" version of 
Diagnostic Code 5293, which became effective on September 23, 
2002.  As the Board has discussed in this decision, the new 
schedular criteria for evaluation of intervertebral disc 
syndrome allows for the rating to be based upon either the 
total duration of incapacitating episodes over the past 
12 months or a combination, under Section 4.25, of separate 
evaluations of the chronic orthopedic and neurologic 
manifestations, whichever results in the higher evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5293, effective 
September 23, 2002.  

In this regard, the Board notes that the "new" schedular 
criteria for Diagnostic Code 5293 allows for the assignment 
of a 60 percent disability rating based upon evidence of 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  Id.  However, this 
Diagnostic Code does not allow for an evaluation greater than 
60 percent based on the total duration of the incapacitating 
episodes over the past 12 months.  Id.  

Further, the Board acknowledges that the "new" schedular 
criteria for Diagnostic Code 5293 allows for the combination 
of ratings of the chronic orthopedic and neurologic 
manifestations, whichever method results in the higher 
evaluation.  Significantly, however, this alternative method 
for rating the veteran's service-connected low back 
disability does not result in an evaluation greater than the 
60 percent rating awarded by this decision.  

Specifically, the recent pertinent medical evidence reflects 
essentially negative neurological findings associated with 
the veteran's service-connected low back disability.  Thus, a 
compensable rating under the relevant Diagnostic Code based 
upon any such neurological impairment cannot be granted.  
See, 38 C.F.R. § 4.124a, Diagnostic Codes 8520-8530, 8540, 
8620-8630, 8720-8730 (2002).  Furthermore, this evidence does 
not demonstrate a fractured vertebra, complete bony fixation 
(ankylosis) of the spine, or ankylosis of the lumbar spine.  
Thus, compensable ratings under the relevant Diagnostic Codes 
based on such impairment cannot be awarded.  See, 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5285, 5286, and 5289 (2002).  In 
addition, even if the limitation of motion of the veteran's 
lumbar spine is considered to be severe, such a determination 
would only result in the assignment of a 40 percent 
disability evaluation.  See, 38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2002).  As such, a disability rating greater than 
the current 60 percent evaluation cannot be granted based on 
the "new" schedular criteria effective since September 23, 
2002.  

The Board acknowledges the veteran's repeated complaints of 
radiating low back pain resulting in his inability to drive a 
car, walk, or sleep.  In this regard, the Board also notes 
that the recent medical evidence reflects the veteran's 
complaints of severe pain with very minimal motion of any 
part of his lower extremities, especially on the left side.  
Significantly, however, the recent pertinent medical evidence 
of record illustrates no muscle atrophy on the left side when 
compared to the right side as well as essentially negative 
neurological impairment.  Thus, the Board concludes that the 
current 60 percent rating for the veteran's service-connected 
low back disability contemplates any functional impairment, 
pain, and weakness experienced by the veteran as a result of 
this service-connected disorder.  In other words, the current 
60 percent evaluation for this disability reflects the extent 
of pain and the related functional impairment that the 
veteran experiences as a consequence of use of his low back.  
See DeLuca, 8 Vet. App. at 204-207; see also 38 C.F.R. §§ 
4.40, 4.45, 4.59 (2002).

Consequently, a rating greater than the current 60 percent 
rating for the veteran's service-connected post-operative 
lumbosacral strain with degenerative disc disease at L5-S1 is 
not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).  The preponderance of the evidence is against an 
award of a disability evaluation greater than 60 percent for 
this service-connected disorder.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  38 C.F.R. § 3.321(b)(1) (2002).  
The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2002).  

Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) (the Board may consider whether referral to 
"appropriate first-line officials" for extra-schedular 
rating is required); see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996) (the Board may affirm an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1)).  

A complete and thorough review of the claims folder in the 
present case indicates that the RO has considered the 
extraschedular provisions of 38 C.F.R. § 3.321(b)(1) with 
regard to the veteran's increased rating claim but has found 
that it does not meet the criteria for submission to the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service.  In this regard, the Board notes that 
the schedular evaluation in this case is not inadequate.  In 
particular, a schedular rating greater than the current 
60 percent rating is provided for the veteran's 
service-connected low back disability under the new schedular 
criteria for Diagnostic Code 5293, which became effective on 
September 23, 2002.  However, the medical evidence supporting 
a rating greater than the currently assigned 60 percent is 
not present in this case.  Second, the Board finds no 
evidence of an exceptional disability as manifested by 
related factors such as marked interference with employment 
or frequent hospitalizations.  Specifically, it is not shown 
by the evidence of record that the veteran has required any 
recent hospitalization for this service-connected disability.  
Also, the overall picture presented by the evidence in the 
claims folder does not actually reflect "marked 
interference" in employment due specifically to this 
service-connected disorder.  

In the absence of evidence presenting such exceptional 
circumstances, the Board finds that the RO did not err in 
failing to refer the veteran's increased rating claim for his 
service-connected post-operative lumbosacral strain with 
degenerative disc disease at L5-S1 to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for consideration of the extraschedular provisions of 
38 C.F.R. § 3.321(b)(1).  This disability is appropriately 
rated under the schedular criteria.


ORDER

A rating greater than 60 percent for the service-connected 
post-operative lumbosacral strain with degenerative disc 
disease of L5-S1 is denied.  



		
	A. BRYANT 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

